PER CURIAM.
We have for review Dame v. State, 547 So.2d 1038, 1039 (Fla. 1st DCA 1989), to answer the following certified question:
DOES SECTION 893.13, FLORIDA STATUTES (1987), VIOLATE THE ONE-SUBJECT RULE OF THE FLORIDA CONSTITUTION?
We have jurisdiction. Art. V, § 3(b)(4), Fla. Const. We have answered this question in the negative in Burch v. State, 558 So.2d 1 (Fla.1990). We approve the decision below.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.